Citation Nr: 0212700	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied nonservice-connected 
pension benefits.


FINDINGS OF FACT

1.  The record reflects that on August 22, 2000, the RO 
informed the veteran that it was ordering an examination to 
determine the current level of his disabilities and that he 
would receive notice for the examination.  

2. The veteran did not report for the October 2000 
examinations.  

3.  In December 2000, the veteran contacted VA and informed 
it that he was incarcerated and unable to report for the 
October 2000 examinations.  He subsequently submitted a 
statement that same month, indicating that he would be out of 
jail after February 23, 2001.

4.  The record reflects that the veteran failed to report to 
scheduled examinations scheduled in April 2001.  

5.  A May 22, 2001, VA Form 119, Report of Contact, shows 
that the veteran went to the RO to find out the status of his 
claim.  He was told that he had failed to report to the 
examinations.  The veteran asked to have the examinations 
rescheduled.  

6.  The record reflects that the veteran failed to report to 
examinations scheduled in June 2001.

7.  On June 21, 2001, the RO informed the veteran that it was 
rescheduling his examination for non-service-connected 
pension and that this was the third time that it had 
scheduled an examination.  The RO also informed the veteran 
that failure to report for the examination may cause his 
claim to be denied.

8.  An August 21, 2001, e-mail from a VA employee indicates 
that the veteran stated he had not been able to report to the 
examinations because of the birth of his baby and asked to 
have the examination rescheduled.  

9.  On August 23, 2001, the RO informed the veteran that it 
was rescheduling an examination, which was the fourth time 
since he had missed the prior examinations.

10.  The record reflects that the veteran failed to report to 
examinations scheduled in September 2001.


CONCLUSION OF LAW

The claim for entitlement to a permanent and total disability 
rating for pension purposes is denied due to failure to 
report, without good cause, for VA compensation examinations 
scheduled in April 2001, June 2001, and September 2001.  
38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

In an April 2000 rating decision, the RO denied the veteran's 
claim for a permanent and total disability rating for pension 
purposes.  The veteran perfected an appeal as to that claim.

In August 2000, the RO informed the veteran that it was 
ordering an examination in order to determine the current 
level of his disabilities.  The RO stated that the veteran 
would be informed from the VA medical facility as to the time 
and location.  The RO further stated that it was the 
veteran's responsibility to appear for the examination and 
that failure to report to the examination could cause his 
claim to be denied.  The record reflects that the veteran 
failed to report to four examinations scheduled in October 
2000.  In a December 2000 VA Form 119, Report of Contact, the 
veteran informed VA that he was incarcerated and unable to 
attend the examinations.  In a statement received by the 
veteran that same month, he asked that the examinations be 
rescheduled and that he would be out of jail as of February 
23, 2001.

The record reflects that the veteran failed to report to four 
examinations scheduled in April 2001.  A May 2001 VA Form 
119, Report of Contact, shows that the veteran reported he 
had not received the notification of the April 2001 
examinations and asked that the examinations be rescheduled.  
The record reflects that the veteran failed to report to 
examinations scheduled in June 2001.  

In a June 2001 letter, the RO informed the veteran that it 
had rescheduled examinations in conjunction with his pension 
claim with the Salt Lake City VA Medical Center.  The RO 
noted that this was the third time that it had scheduled 
examinations.  The RO stated, "Failure to report for this 
examination may cause us to deny your claim."  An August 2001 
e-mail from a VA employee indicates that the veteran had 
failed to report to August 2001 examinations because of the 
birth of his baby.

In an August 2001 letter, the RO informed the veteran that it 
had rescheduled examinations in conjunction with his pension 
claim and that this was the fourth time since all the prior 
examinations had been missed.  The RO stated that the veteran 
would receive a separate notice from the Medical Center.  The 
record reflects that the veteran failed to report to four 
examinations scheduled in September 2001.  

While the veteran submitted evidence of good cause in failing 
to report to the October 2000 and August 2001 examinations 
(incarcerated and the birth of his baby respectively), he has 
not submitted any evidence of "good cause" for his failure 
to report for the April 2001, June 2001, or the September 
2001 examinations.  See 38 C.F.R. § 3.655(b).  As stated 
above, when a veteran is seeking benefits for any other 
original claim, here, a claim for pension, and fails to 
appear for the examination, without good cause, the claim 
will be denied.  Id.  If the veteran chooses to not show for 
an examination, while at the same time pursuing a claim for 
VA benefits, that is his choice, and he must bear any adverse 
consequences of such action.

What is clear is that VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
pension claim, to include the RO's rescheduling examinations 
after the veteran failed to report to the April 2001 
examinations.  Again, the veteran provided evidence of good 
cause in that for the October 2000 examinations, he was 
incarcerated, and for the August 2001 examinations, his baby 
had been born.  However, there were three other examinations 
where the veteran failed to appear and did not provide 
evidence of good cause.  The Board finds that scheduling the 
veteran for another examination constitutes a waste of 
limited government resources.  See e.g., Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).

The Board notes that in the June 2001 letter that the RO sent 
to the veteran, it informed him of the consequences of 
failing to report to the examination.  Specifically, the RO 
stated, "Failure to report for this examination may cause us 
to deny your claim."  This letter was not returned as 
undeliverable, and therefore, it is presumed that the veteran 
received the June 2001 letter.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

As the veteran's claim for a permanent and total disability 
rating for pension purposes is an "other original claim," 
and he has failed to establish "good cause" in his failure 
to report to the April 2001, June 2001, or the September 2001 
VA examinations, it is denied pursuant to 38 C.F.R. 
§ 3.655(b).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

